Citation Nr: 1523353	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  10-30 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 50 percent for bilateral hearing loss, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Joyner, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1944 to December 1945.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Tiger Team Special Processing Unit at the Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the claim resides with the RO in Oakland, California.

When the case was previously before the Board, the claim of entitlement to a rating in excess of 50 percent for bilateral hearing loss was remanded in January 2013 and April 2013 for additional development.  In July 2013 the Board denied the Veteran's claim of entitlement to a rating in excess of 50 percent for bilateral hearing loss.  He appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In February 2014 the Court issued an Order granting a Joint Motion for Remand, which vacated the Board's July 2013 decision and remanded the matter back to the Board for action in compliance with the Joint Motion for Remand.  

When the issue of entitlement to a rating in excess of 50 percent for bilateral hearing loss was most recently before the Board in May 2014, the Board again denied the Veteran's claim.  The Veteran appealed the denial of an extraschedular rating in excess of 50 percent for bilateral hearing loss to the Court.  The Veteran specifically argued that the Board's denial of a rating in excess of 50 percent on a schedular basis should not be disturbed.  

In April 2015 the Court granted a Joint Order for Partial Remand, which served to vacate the portion of the Board's May 2014 decision denying a rating in excess of 50 percent for bilateral hearing loss on an extraschedular basis and remanded the claim back to the Board for action in compliance with the Joint Motion.  The Order specifically dismissed any appeal of any other issue.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In this case, for the reasons described above, the schedular rating assigned for the Veteran's service-connected bilateral hearing loss is not before the Board.  The only issue remaining before the Board is entitlement to a rating in excess of 50 percent for bilateral hearing loss, on an extraschedular basis.

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The Joint Motion for Partial Remand indicates that the Board, in its May 2014 decision, failed to adequately address the functional effects of the Veteran's bilateral hearing loss when considering whether referral for extraschedular consideration was warranted pursuant to 38 C.F.R. § 3.321(b).  The Joint Motion notes that the Board had essentially concluded that referral for extraschedular consideration was not warranted because objective audiological tests evaluated auditory acuity and speech discrimination, therefore encompassing all of the Veteran's described symptomatology.  However, that premise was rejected in Martinak v. Nicholson, 21 Vet. App. 447 (2007), when the Court determined that it was necessary for medical examiners to assess the degree of functional impairment caused by a veteran's hearing loss to facilitate the Board's possible application of 38 C.F.R. § 3.321(b), because, unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.

In light of this determination, the rating criteria do not contemplate all of the functional impairment shown by the Veteran.  Therefore, the Board must move on to the second step in the Thun analysis.  In that regard, the Board notes that, while there is no evidence of record of any hospitalization due to the Veteran's hearing loss, the January 2013 examiner described "significant effects" on the Veteran's ability to work in terms of extreme difficulty communicating on the telephone.  As such, the Board moves to the third step in the Thun analysis and finds that a remand is necessary to refer the issue for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Pursuant to 38 C.F.R. §§ 3.321(b)(1), refer the claim of entitlement to an extraschedular rating in excess of 50 percent for bilateral hearing loss to the Director of Compensation Service.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




